Case 1:17-cv-01361-RCL Document 143 Filed 10/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL PARKS CONSERVATION
ASSOCIATION,

Plaintiff,
Vv.
TODD T. SEMONITE ef al, Civil Action No. 1:17-cv-01361-RCL

Defendants

and . . ->
a 4 § PE oe car :

VIRGINIA ELECTRIC & POWER COMPANY,

Defendant-Intervenor.

 

PRESERVATION IN THE UNITED STATES
and ASSOCIATION FOR THE PRESERVATION
OF VIRGINIA ANTIQUITIES,

Plaintiffs,

Vv.

TODD T. SEMONITE et al., Civil Action No. 1:17-cv-01574-RCL

Defendants,
and

VIRGINIA ELECTRIC & POWER COMPANY,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
NATIONAL TRUST FOR HISTORIC )
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendant Intervenor. )
)

 

ORDER
Case 1:17-cv-01361-RCL Document 143 Filed 10/18/19 Page 2 of 2

The Court would like plaintiff National Parks Conservation Association and plaintiff
National Trust for Historic Preservation in the United States and Association for the Preservation
of Virginia Antiquities to answer the following question: If this Court should decide to vacate the
permit, do plaintiffs expect to initiate further proceedings (prior to completion of the
Environmental Impact Study) before an agency, administrative law judge, this Court, or any

other judicial body requesting removal of the Surry-Skiffes Creek-Whealton project?

Date: October 18, 2019 Lape Ci

Royce C. ae
United States District Court Judge
